MEMORANDUM OF DECISION.
The plaintiff, Ronald R. Moon, appeals from a decision of the Superior Court, Cumberland County, denying his motion, grounded upon alleged change of circumstances, brought pursuant to 19 M.R.S.A. § 752 (Supp.1985), for reduction of his child support obligations under an existing divorce decree.
Absent a violation of law, we will overturn the trial court’s decision as to changed circumstances only if it results in a plain and unmistakable injustice, so apparent that it is instantly visible without argument. Smith v. Smith, 419 A.2d 1035, 1038 (Me.1980). It is clear on this record that the trial court was not compelled to find that there was such a change in circumstances as to require a reduction in child support payments. Therefore the trial court’s decision stands.
The entry is:
Judgment affirmed.
All concurring.